MEMORANDUM DECISION
Charles Brosie filed this action in mandamus seeking a writ which compels the Industrial Commission of Ohio ("commission") to vacate its order with regard to an agreement settling his workers' compensation claim and which compels the commission to issue an order vacating the settlement agreement.
In accord with Loc.R. 12(M), the case was referred to a magistrate to conduct appropriate proceedings. The parties stipulated the pertinent record and filed briefs. The magistrate then issued a magistrate's decision which contains detailed findings of fact and conclusions of law. The magistrate's decision includes a recommendation that we deny the requested writ.
No party has filed objections to the magistrate's decision. The case is now before the court for review.
The magistrate's decision contains a misprint in the sentence on the eleventh and twelfth lines on page seven. The sentence should read "The sole issue presented by claimant in mandamus is whether he withdrew consent to the settlement agreement within the allowed time."  That sentence is modified to correct the mistaken use of "content" instead of "consent." After the modification, the findings of fact and conclusions of law are adopted, since no other error of law or fact is present on the face of the magistrate's decision.
Having adopted the findings of fact and conclusions of law contained in the magistrate's decision, we deny the requested writ of mandamus.
Writ denied.
PETREE and BROWN, JJ., concur.